Citation Nr: 0005710	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  94-32 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain 
with degenerative changes and limitation of motion from 40 
percent disabling. 

2.  Entitlement to an increased rating for right knee injury 
residuals and limitation of motion from 10 percent disabling.  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, J. C.
ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1986 to 
April 1989.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, Columbia, South Carolina, which denied the 
veteran's claims seeking entitlement to an increased rating 
from 20 percent for lumbosacral strain with degenerative 
changes and limitation of motion, denied an increased rating 
for residuals of a right knee injury with limitation of 
motion from 10 percent, and denied a TDIU.  By rating 
decision dated February 1999, the RO granted the veteran an 
increased rating to 40 percent for lumbosacral strain with 
degenerative changes and limitation of motion, effective 
September 6, 1995.  By rating decision dated August 1999, the 
RO granted the veteran an earlier effective date for his 40 
percent rating for lumbosacral stain with degenerative 
changes and limitation of motion to August 23, 1993.  

The veteran's claim was initially before the Board in October 
1997, at which time it was remanded for additional 
development.  At that time, the Board noted that in August 
1996 the RO had informed the veteran of a proposed reduction 
to a noncompensable evaluation of his service-connected right 
knee disability.  It was also noted that the veteran had 
disagreed with the proposed reduction.  However, no further 
action was taken by the RO on this matter.  

By statement dated January 1998, the veteran asserted that he 
would like to appear before the traveling board in January in 
Huntington if possible.  As the veteran was already afforded 
one hearing before a traveling member of the Board in May 
1997, a letter was sent to the veteran in December 1999 
giving him the opportunity to submit a motion to show cause 
why he should have another hearing.  No reply was received 
from the veteran.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

In October 1997, the Board remanded the veteran's claim for a 
number of reasons.  One of the reasons was the need to have 
the RO obtain the veteran's Social Security Administration 
(SSA) records pertinent to his claim.  In October and 
November 1997, the RO wrote to the SSA for a complete copy of 
the SSA file, including the medical evidence used and the 
decision awarding the veteran SSA benefits.  The claims 
folder does not include a record of a reply from the SSA in 
the claims folder.  In a letter received by the RO in January 
1998, the veteran reported that he had received SSA benefits 
in the past, but was no longer receiving them.  He also 
stated that he believed the claim could be decided without 
the SSA records.  However, the claim must be decided on the 
basis of all reasonably available relevant records, included 
records pertaining to past SSA benefits.  

The Court has recently underscored the role of agencies of 
original jurisdiction in carrying out the instructions in 
Board Remands.  As noted by the Court, the duties of the 
agencies of original jurisdiction in this regard are 
mandatory, and, furthermore, the Board of Veterans' Appeals 
is obligated to insure compliance with the instructions in 
Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the veteran's claim must be remanded again so 
that the veteran's SSA file can be obtained, along with a 
copy of the SSA decision along with medical evidence 
considered in making such decision.  

Regarding the veteran's low back disability, in a recent 
General Counsel opinion, it was determined that Diagnostic 
Code 5293 for intervertebral disc syndrome involved loss of 
range of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve might cause 
limitation of motion of the spine.  It was concluded that 
pursuant to Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. 
§ § 4.40 and 4.45 must be considered when a disability is 
considered under Diagnostic Code 5293, even though the rating 
corresponds to the maximum rating under another Diagnostic 
Code pertaining to limitation of motion.  See VAOPGCPREC 36-
97 (December 12, 1997). 

Since the veteran's low back disability is rated as 40 
percent disabling under Diagnostic Code 5293 for 
intervertebral disc syndrome, 38 C.F.R. § § 4.40 and 4.45 
must be considered when the RO rates the veteran's claim for 
an increased rating for a low back disability.  

Regarding the veteran's service-connected right knee 
disability, a recent opinion by the VA's Office of the 
General Counsel determined that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 
1, 1997).  In a subsequent opinion issued by the General 
Counsel, it was determined that for a knee disability rated 
under Diagnostic Code 5257 to warrant a separate rating for 
arthritis based on x-ray findings and limitation of motion 
the knee disability need not be compensable but must at least 
meet the criteria for a zero-percent rating.  It was also 
determined that a separate rating for arthritis could be 
based on x-ray findings and painful motion under 38 C.F.R. 
§ 4.59.  See VAOPGCPREC 09-98 (August 14, 1998).

Pursuant to the General Counsel opinions at VAOPGCPREC 23-97 
(July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998), when 
the RO rates the veteran's knee disability, the RO must 
determine whether the veteran is entitled to separate ratings 
for arthritis and instability of the knee.

For the reasons stated above, this case is REMANDED to the RO 
for the following actions:



1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should obtain all relevant 
current medical records regarding the 
veteran's low back and right knee which 
are not yet of record.  

3.  The RO should contact the SSA and 
obtain a copy of their decision regarding 
the veteran's claim for disability 
benefits along with copies of all medical 
records considered by the SSA.

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

5.  After the development requested above 
has been completed, the RO should 
readjudicate the appellant's claims for 
an increased rating for lumbosacral 
strain with degenerative changes and 
limitation of motion from 40 percent 
disabling with particular consideration 
of the provisions of 38 C.F.R. §§ 4.40, 
4.45, as set forth in DeLuca v. Brown, 8 
Vet. App. 202 (1995) and VAOPGCPREC 36-97 
(December 12, 1997).  The RO should also 
readjudicate the veteran's claim for an 
increased rating for right knee injury 
residuals and limitation of motion from 
10 percent disabling with particular 
consideration of the provisions of 
38 C.F.R. §§ 4.40, 4.45, as set forth in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
In so doing, the RO should consider 
whether the veteran is entitled to 
separate ratings for arthritis and 
instability of the knee and should also 
consider the Office of the General 
Counsel opinions VAOPGCPREC 23-97 (July 
1, 1997) and VAOPGCPREC 09-98 (August 14, 
1998).  

After the RO readjudicates the 
aforementioned claims, the RO should 
readjudicate the appellant's claim for a 
TDIU, taking all action necessary to 
satisfactorily adjudicate such claim.  In 
the event that the claim on appeal is not 
resolved to the satisfaction of the 
appellant, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 

4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




